In an action pursuant to RPAPL article 15 to determine a claim to real property, the plaintiff appeals from an order of the Supreme Court, Nassau County (Wager, J.), entered June 1, 1984, which, inter alia, granted the defendants’ motion to vacate a default judgment entered May 17, 1983. The appeal brings up for review so much of an order of the same court, dated July 12, 1984, as, upon reargument, adhered to the original determination (CPLR 5517 [b]).
Appeal from the order entered June 1, 1984 dismissed, without costs or disbursements. That order was superseded by the order dated July 12,1984, made upon reargument.
Order dated July 12, 1984 affirmed, insofar as reviewed, without costs or disbursements.
Under all of the circumstances of this case we do not find that there was an improvident exercise of discretion by Special Term in vacating the defendants’ default. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur. [123 Misc 2d 949.]